UNITED STATES SECURITIES AND EXCHANGE COMMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 12, 2016 BUSINESS FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 333-200112 20-5340628 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Laurel, Suite 100 Baton Rouge, Louisiana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (225) 248-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On October 12, 2016, Business First Bancshares, Inc. (“Business First”) and its wholly-owned subsidiary, Business First Bank (the “Bank”) terminated Robert Bond, the Bank’s Executive Vice President and Capital Region Chief Executive Officer, from all of his positions with Business First and the Bank effective immediately. At this time, Business First does not anticipate that it will appoint another executive officer to Mr. Bond’s former position. It is expected that his duties will be allocated between two of the Bank’s existing market presidents who are not named executive officers of Business First. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: October 18, 2016 BUSINESS FIRST BANCSHARES, INC. By: /s/ David R. Melville, III David R. Melville, IIII President and Chief Executive Officer
